United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3792
                                    ___________

Barbara Whitehead,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
United States of America,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted: May 15, 1998
                                Filed: May 21, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Barbara Whitehead appeals the district court’s1 denial of her 28 U.S.C. § 2255
motion. We have carefully reviewed the record and the parties’ briefs, and conclude
Whitehead’s motion was properly denied. Accordingly, we affirm the judgment of the
district court. See 8th Cir. R. 47B.




      1
        The Honorable Stephen M. Reasoner, Chief Judge, United States District Court
for the Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-